DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8, 12-20 in the reply filed on 06/30/2022 is acknowledged.  The traversal is on the ground(s) that the search results for each group would be equal.  This is not found persuasive because there is an undue burden as presented in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of using, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/30/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160355927 to Weaver in view of US 20180211820 to Krishna. 
Claim 1:  Weaver discloses a lift assembly, comprising: a pedestal (341 [susceptor], Fig. 6) having a substrate supporting surface and a sidewall (top and sidewall of 341) that defines an outer dimension of the pedestal (see Fig. 6); and a pedestal lift comprising: a pedestal carrier (302 [top plate]) coupled to the pedestal (341, para. [0052]); and a plurality of actuators (310 [actuators]), wherein each of the plurality of actuators (310) is coupled to a separate portion of the pedestal carrier (302, Fig. 6), and the plurality of actuators (310) is configured to cause relative linear and angular motion between the pedestal (341) and the gas distribution assembly (320, para. [0047]) when one or more of the plurality of actuators (310) causes at least a portion of the pedestal carrier to translate in the first direction (para. [0047]).
However Weaver does not disclose a bottom bowl lift comprising: a bottom bowl comprising a wall having an inner dimension that is larger than the outer dimension of the pedestal; a bottom bowl carrier that is configured to support the bottom bowl; and a bottom bowl actuator assembly configured to cause the bottom bowl carrier to translate in a first direction.
Krishna discloses a bottom bowl lift (210 [bottom isolation assembly]. Fig. 2A/2B) comprising: a bottom bowl (212 [base plate]) comprising a wall (216 [sidewall]) having an inner dimension that is larger than the outer dimension of the pedestal (252 [support pedestal], para. [0044]); a bottom bowl carrier (218 [pedestal stem]) that is configured to support the bottom bowl (210, para. [0045]); and a bottom bowl actuator assembly (280 [second actuator assembly]) configured to cause the bottom bowl carrier (218) to translate in a first direction (para. [0045]), for the purpose of making smaller the size of the processing volume when in a processing position (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bottom bowl, carrier, and actuators as taught by Krishna with motivation to make smaller the size of the processing volume when in a processing position.
Claims 2-3: The apparatus of Weaver in view of Krishna does not disclose (claim 2) wherein the bottom bowl carrier and the pedestal carrier are attached together via a bellows, the bellows forming a seal between the bottom bowl lift and the pedestal lift; (claim 3) wherein the bottom bowl actuator assembly further comprises one or more guides and a bottom bowl actuator, wherein the one or more guides are coupled to a backbone structure and the bottom bowl carrier, and the one or more guides are configured to allow relative linear motion between the backbone structure and the bottom bowl carrier in the first direction when the bottom bowl actuator causes the bottom bowl carrier to translate in the first direction.
Krishna discloses (claim 2) wherein a bottom bowl carrier (218, Fig. 2A/2B, Krishna) and a pedestal carrier (272 [first movable bracket]) are attached together via a bellows (see Fig. 2A where 218 is attached to 282 attached to 286 attached to 288 attached to 272), the bellows (286) forming a seal between the bottom bowl lift (210) and the pedestal lift (bottom of 270); (claim 3) wherein the bottom bowl actuator assembly (280 [second actuator assembly], Fig. 2A/2B, Krishna) further comprises one or more guides (vertical portion of 280) and a bottom bowl actuator (not shown but disclosed, para. [0045]), wherein the one or more guides (vertical portion of 280) are coupled to a backbone structure (outer structure of 280) and the bottom bowl carrier (218), and the one or more guides (vertical portion of 280) are configured to allow relative linear motion between the backbone structure and the bottom bowl carrier in the first direction when the bottom bowl actuator causes the bottom bowl carrier to translate in the first direction (para. [0045]).
Claim 4: The apparatus of Weaver in view of Krishna discloses further comprising spherical joint assemblies (374/375, Fig. 8A/8B, Weaver), wherein each of the spherical joint assemblies (374/375) couple one of the plurality of actuators (310) to the pedestal carrier (302, para. [0050]).
Claims 5-6: The apparatus of Weaver in view of Krishna does not disclose (claim 5) wherein the spherical joint assemblies allow three degrees of freedom (pitch, yaw, and roll) about an attachment point; (claim 6)  further comprising flexure hinges with a first end and a second end, wherein each of the flexure hinges is attached to a base assembly at the first end and is attached to one of the plurality of actuators at the second end.
However Weaver discloses a similar embodiment (claim 5) wherein the spherical joint assemblies (374/375, Fig. 8A/8B, Weaver) allow three degrees of freedom (pitch, yaw, and roll) about an attachment point (para. [0044]); (claim 6) further comprising flexure hinges (379 with a first end and a second end, wherein each of the flexure hinges is attached to a base assembly at the first end and is attached to one of the plurality of actuators at the second end. Weaver discloses this for the purpose of allowing adequate range of motion and positive retention of the supported elements allowing inversion of the elements without disengagement (para. [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the original assembly with the other embodiment taught by Weaver with motivation to allow adequate range of motion and positive retention of the supported elements allowing inversion of the elements without disengagement.
Claim 7: The apparatus of Weaver in view of Krishna further comprising a cooling hub (hub attached to 289, Fig. 2A, Krishna) attached to the bottom bowl carrier (218 via 282 and 286) and the pedestal carrier (via 272 and 288).
Claim 8: The apparatus of Weaver in view of Krishna discloses wherein the plurality of actuators (310, Fig. 6, Weaver) comprises three actuators (310, para. [0044]).
Claims 9-11: (Withdrawn).
Claim(s) 12-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160355927 to Weaver in view of US 20180211820 to Krishna. 
Claim 12:  Weaver discloses lift assembly, comprising: a pedestal (341 [susceptor], Fig. 6) having a substrate supporting surface and a sidewall (top and sidewall of 341) that defines an outer dimension of the pedestal (see Fig. 6); and a pedestal lift comprising: a pedestal carrier (302 [top plate]) coupled to the pedestal (341, para. [0052]); and a plurality of actuators (310 [actuators]), wherein each of the plurality of actuators (310) is coupled to a separate portion of the pedestal carrier (302, Fig. 6), 
 and the plurality of actuators (310) is configured to raise the pedestal (341) proximate an output surface of a showerhead (320, para. [0047]) and orient a top surface of the pedestal (341) in a first orientation relative to the output surface of the showerhead (320), wherein the first orientation of the top surface of the pedestal relative to the output surface of the showerhead is not coplanar (see para. [0047]).
However Weaver does not disclose a bottom bowl lift comprising: a bottom bowl comprising a wall having an inner dimension that is larger than the outer dimension of the pedestal; a bottom bowl carrier that is configured to support the bottom bowl; and a bottom bowl actuator assembly configured to move the bottom bowl carrier between an exchange position such that bottom bowl is in a lowered position proximate a bottom of a process chamber and a process position such that the bottom bowl is in a raised position relative the bottom of the process chamber.
Krishna discloses a bottom bowl lift (210 [bottom isolation assembly]. Fig. 2A/2B) comprising: a bottom bowl (212 [base plate]) comprising a wall (216 [sidewall]) having an inner dimension that is larger than the outer dimension of the pedestal (252 [support pedestal], para. [0044]); a bottom bowl carrier (218 [pedestal stem]) that is configured to support the bottom bowl (210, para. [0045]); and a bottom bowl actuator assembly (280 [second actuator assembly]) configured to move the bottom bowl carrier (218) between an exchange position such that bottom bowl is in a lowered position proximate a bottom of a process chamber and a process position such that the bottom bowl is in a raised position relative the bottom of the process chamber (para. [0045]), for the purpose of making smaller the size of the processing volume when in a processing position (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bottom bowl, carrier, and actuators as taught by Krishna with motivation to make smaller the size of the processing volume when in a processing position.
Claim 13: The apparatus of Weaver in view of Krishna discloses wherein a lower end of the bottom bowl (lower end of 212, Fig. 2A, Krishna) further comprises a bellows (294 [1st stage bellows]) having a first end and a second end (bottom and top), the first end of the bellows coupled to the wall (coupled to 282) and the second end of the bellows (284) sealed to a portion of the bottom of the process chamber (226 [bottom wall of 220) for the purpose of controlling pressure of the gas moving through the structures to the vacuum source (para. [0045-0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bellows and configuration as taught by Krishna with motivation to control pressure of the gas moving through the structures to the vacuum source.
Claim 16: The apparatus of Weaver in view of Krishna discloses further comprising spherical joint assemblies (374/375, Fig. 8A/8B, Weaver), wherein each of the spherical joint assemblies (374/375) couple one of the plurality of actuators (310) to the pedestal carrier (302, para. [0050]).
Claims 17-18: The apparatus of Weaver in view of Krishna does not disclose (claim 17) wherein the spherical joint assemblies allow three degrees of freedom (pitch, yaw, and roll) about an attachment point; (claim 18)  further comprising flexure hinges with a first end and a second end, wherein each of the flexure hinges is attached to a base assembly at the first end and is attached to one of the plurality of actuators at the second end.
However Weaver discloses a similar embodiment (claim 17) wherein the spherical joint assemblies (374/375, Fig. 8A/8B, Weaver) allow three degrees of freedom (pitch, yaw, and roll) about an attachment point (para. [0044]); (claim 18) further comprising flexure hinges (379 with a first end and a second end, wherein each of the flexure hinges is attached to a base assembly at the first end and is attached to one of the plurality of actuators at the second end. Weaver discloses this for the purpose of allowing adequate range of motion and positive retention of the supported elements allowing inversion of the elements without disengagement (para. [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the original assembly with the other embodiment taught by Weaver with motivation to allow adequate range of motion and positive retention of the supported elements allowing inversion of the elements without disengagement.
Claim 19: The apparatus of Weaver in view of Krishna further comprising a cooling hub (hub attached to 289, Fig. 2A, Krishna) attached to the bottom bowl carrier (218 via 282 and 286) and the pedestal carrier (via 272 and 288).
Claim 20: The apparatus of Weaver in view of Krishna discloses wherein the plurality of actuators (310, Fig. 6, Weaver) comprises three actuators (310, para. [0044]).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Krishna as applied to claims 12-13, 16-20 above, and further in view of US 5791895 to Kyung.
Claims 14-15: The apparatus of Weaver in view of Krishna does not disclose (claim 14) wherein the bottom bowl actuator and each of the plurality of actuators are linear ball screw actuators; (claim 15) wherein each of the linear ball screw actuators is driven by a servo motor.
However Kyung discloses (claim 14) wherein an actuator (88 [actuator], Fig. 3-4) is a linear ball screw actuator (88/86, col. 5, lines 30-60); (claim 15) wherein the linear ball screw actuator (88/86) is driven by a servo motor (see col. 5, lines 58-60). Hyung discloses this for the purpose of raising and lowering the component during transport of the wafer (col. 6, lines 1-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kind of actuators in the apparatus of Weaver in view of Krishna to be linear ball screw actuators driven by servo motors, with motivation to raise and lower the component during transport of the wafer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718